6 So. 3d 91 (2009)
Cynthia COSTIN, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-5099.
District Court of Appeal of Florida, First District.
March 19, 2009.
*92 Cynthia Costin, pro se, Petitioner.
Bill McCollum, Attorney General, and Natalie D. Kirk, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal of the March 14, 2008, judgment and sentence rendered in Wakulla County Circuit Court case number 08-CFA-0044. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
ALLEN, VAN NORTWICK, and ROBERTS, JJ., concur.